ule - o department of the treasury internal_revenue_service washington d c contact person id number contact number pp-e l0t sf date mar employer_identification_number legend m n o p dear sir or madam this is in reply to your letter of date as amended by your letters of date and date regarding the proposed investment of the assets of certain charitable organizations and nonexempt charitable trusts in investment portfolios sponsored by m m and n are national banking associations each is a direct wholly owned subsidiary of mis a national bank offering a full range of banking trust and investment services m maintains certain funds exclusively for the collective investment of monies contributed thereto by m in its capacity as a trustee executor administrator guardian or custodian some of these common trust funds have been established primarily for the investment of the assets of private_foundations for the purposes of this letter unless otherwise specified both private_foundations and all of the various types of trusts described in sec_4947 i and a will be referred to as private_foundations it has been represented that these funds are common trust funds described in sec_584 m wants to convert the two common trust funds maintained primarily for the investment of private_foundation assets into mutual funds and terminate the common trust funds in the past m has contributed assets of the private_foundations to the common trust funds either in its capacity as trustee of a private_foundations or in its capacity as trustee of a_trust established by a private_foundation for the investment of a portion of its assets m charges fees to each private_foundation for which it acts as trustee the fees are generally based on a fixed percentage of the assets under management with a sliding scale dependent upon the amount of the assets under management where assets are invested in a mutual_fund advised by m the fee schedule is altered to exclude the costs of investment management or advisory services re mis the investment_advisor to p a family of open-end management investment companies these funds are bank advised funds each corporate entity consists of a series of distinct ‘portfolios of assets having different investment policies and objectives shareholders hold a series of shares that represent an exclusive interest in one distinct portfolio of assets it has been represented that each portfolio or mutual_fund referred to herein as a fund qualifies as a regulated_investment_company under subchapter_m sec_851 et seq of the code each fund is subject_to certain fees charged by its service providers certain of the service providers are not affiliated with m m is currently prohibited by the glass-steagail act from serving as principal underwriter of the shares of any of the funds m acts as investment_advisor to all funds under investment advisory contracts m has also served as sub-administrator to the funds and receives for its services a fee from the administrator n serves as custodian for the funds for which it receives fees from the funds subject_to the approval of the members of the boards of directors of p m will be substituted for n as custodian of the funds if this occurs the custodial fees earned in the future by m will like those currently earned by n be reasonabie and in accordance with industry practices and will be approved by the boards of directors of the funds it has been represented that none of the funds own any stock of o m does not own shares of any of the funds except on behalf of other parties these parties include three defined benefit pension plans organized for the exclusive benefit of o's employees and the employees of its subsidiaries from time to time m may purchase shares of those funds that are money market mutual funds through what is referred to as a late day program it has been represented that such a program has been approved by the office of the comptroller of the currency as a natural extension of established banking services m has determined in its capacity as fiduciary of the private_foundations participating in the common trust funds that investments be made directly in p to effect this conversion substantially_all of the assets of each common_trust_fund will be transferred to a fund in exchange for shares equal in value to the transferred assets each common_trust_fund will then terminate no fees will be charged to either the common trust funds or the private_foundations that are participants in those funds in connection with the conversion it is possible that in the future m in its capacity as trustee for a private_foundation will have the private_foundation sell the shares in the fund in which it is invested and purchase the shares of another fund it has been represented that all of the fees charged by m to the private_foundations for its services as trustee are reasonable for the services rendered in accordance with industry practice and consistent with local laws governing fiduciaries all of the fees charged by m or n to the funds for their representative services as investment_advisor sub-administrator and custodian of the funds and all of the fees that may be charged in the future by m and n to the funds for other services they may provide to the funds are reasonable and in accordance with industry practice in its capacity as trustee of the private_foundations m will not cause the private_foundations to re purchase or sell shares of the funds in an attempt to manipulate the price of the shares of the funds for the benefit of m any of its affiliates or the defined benefit plans maintained for the benefit of the employees of and its subsidiaries the following rulings have been requested the investment of the assets of the private_foundations for which m serves as trustee or of the assets of trusts established by private_foundations for the investment of a portion of their assets and for which m serves as trustee in the funds sponsored by m will not constitute acts of self-dealing within the meaning of sec_4941 of the code the receipt by m or n of fees from the private_foundations after the investment of their assets in the funds or from the funds in which the private_foundation assets are invested will not constitute acts of self-dealing within the meaning of sec_4941 of the code sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4947 of the code applies certain of the excise_taxes imposed by chapter of the code to certain nonexempt trusts such trusts include charitable_remainder trusts charitable lead trusts and nonexempt charitable trusts sec_4941 a imposes a tax on each act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4941 d d of the code provides that the term self-dealing includes any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4941 of the code provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides that the furnishing of goods services or facilities by a private_foundation to a disqualified_person shall not be an act of self-dealing if such furnishing is made on a basis no more favorable than that on which such goods services or facilities are made available to the general_public sec_4941 d e of the code provides that the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carry out the exempt_purpose of the foundation shail not be an act of self-dealing if the compensation is not excessive sec_53 d -i a of the foundation and similar excise_tax regulations provides that for purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in section a re d -2 of the regulations for purposes of this section it is immaterial whether the transaction results in a benefit or detriment to the private_foundation a sec_53 d -2 c of the regulations provides that the performance by a bank or trust company which is a disqualified_person of trust functions and certain general banking services for a private_foundation is not an act of self-dealing where the banking services are reasonable and necessary to carrying out the exempt purposes of the private_foundation if the compensation paid to the bank or trust company taking into account the fair interest rate for_the_use_of the funds by the bank or trust company for such services is not excessive the general banking services allowed by this subparagraph are checking accounts as long as the bank does not charge interest on any withdrawals savings accounts as long as the foundation may withdraw its funds on no more than 30-days notice without subjecting itself to a loss of interest on its money for the time during which the money was on deposit and safekeeping activities sec_53 d -3 c of the regulations provides that the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt purposes of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive for purposes of this subparagraph the term personal services includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and reselis to third parties for the determination whether compensation is excessive see sec_1_162-7 of the regulations this paragraph applies without regard to whether the person who receives the compensation or payment or reimbursement is an individual example of sec_53 d -3 c of the regulations provides as follows c a manager of private_foundation x and hence a disqualified_person with resect to x owns an investment counseling business acting in his capacity as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined not to be excessive the payment of such compensation to c shall not constitute an act of self-dealing sec_4946 of the code describes a disqualified_person as including a foundation_manager as that term is described in sec_4946 sec_4946 of the code defines a foundation_manager as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_7701 of the code defines the term person as including an individual a_trust estate partnership_association company or corporation revrul_67_5 1967_1_cb_123 holds that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the foundation this resulted in the foundation's ownership of a non-income producing assets which prevented it carry on a charitable program commensurate in scope with its financial resources the ruling concludes that the od re foundation was operated for a substantia nonexempt purpose and served the private his family and therefore was not entitled to exemption under sec_501 of the code interest of the creator and revrul_74_287 1974_1_cb_327 provides that the employees of a bank designated as the trustee of a private_foundation who have been delegated the responsibility for the day-to-day administration and distribution of the trust funds are foundation managers within the meaning of sec_4946 of the code and are disqualified persons as defined in sec_4946 even though they are ultimately responsible to the bank directors and officers for their actions with respect to the trust revrul_77_259 1977_2_cb_387 holds that the purchase by a private_foundation of a mortgage from a bank which is a disqualified_person engaged in the normal course of its business in acquiring and selling mortgages is not within the exception for general banking services under sec_53 d -2 c of the regulations and constitutes an act of self-dealing revrul_77_288 c b holds that the purchase by a private_foundation from a banking institution a disqualified_person with respect to the foundation of certificates of deposit with a maturity_date one year from the date_of_issue and providing for a reduced_rate of interest if they are not held to the maturity_date is an act of self-dealing generally an act of self-dealing may be present where the assets of a private_foundation are transferred to or used by or for a disqualified_person see revrul_77_288 supra it is not pertinent whether the transaction is beneficial or detrimental to the private_foundation similarly an abuse of the assets of a private_foundation could lead to revocation of tax exempt status see revrul_67_5 supra it is also well established that a bank or any of its employees may be considered a disqualified party where it is responsible for the day-to-day administration of trust funds see revrul_74_287 supra and revrul_77_259 supra however an exception is provided to the definition of self-dealing where the bank or individuat only performs trust functions and certain limited general banking services the services are reasonable and necessary to carrying out the exempt purposes of the private_foundations and the compensation paid to the individual or the bank is not excessive the service has consistently strictly interpreted the term general banking services to include only checking accounts saving accounts and safekeeping activities trust functions historically include investment functions the information submitted establishes that m and n will be compensated for their services in managing the assets of certain private_foundations the funds are not controlled by m or n or any of their affiliates and none of m or ns assets or any of the assets of their affiliates will be invested in funds the services to be provided by m and n fall within the term trust functions as used in sec_53 d -2 c of the regulations and within example of sec_53_4941_d_-3 itis clear that the services provided are reasonable and necessary to obtain funds to carry out the exempt purposes of the private_foundations furthermore it has been represented that the amount of compensation to be paid m and n will be reasonable therefore based on the description of this program and the representations you have presented we rule that the investment of the assets of the private_foundations for which m serves as trustee or of the assets of trusts established by private_foundations for the investment of a portion of their assets and for which m serves re as trustee in the funds sponsored by m will not constitute acts of self-dealing within the meaning of sec_4941 of the code the receipt by m or n of fees from the private_foundations after the investment of their assets in p or from p in which the private_foundation assets are invested will not constitute acts of self-dealing within the meaning of sec_4941 of the code this ruling does not address any possible effect under the chapter excise_tax provisions which might occur if the glass steagall act were repealed or amended in such a way as to permit the bank to serve as a principal underwriter as requested we are not considering the issue of whether investing in an equity index fund or any industry specialized fund which includes stock in a disqualified_person is an act of either direct or indirect self-dealing within the meaning of sec_4941 of the code this ruling is directed solely to provisions of the code which pertain to sec_501 tax exempt_organizations or other organizations subject_to the foundation and similar excise_tax provisions for example organizations described in sec_4947 or all representations or references to any other subsections of the code have been accepted as presented and the service has not ruled that these provisions are or are not applicable this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely yours signed garland a carter garland a carter manager exempt_organizations technical group
